

FORM OF LOCK-UP AGREEMENT


______________, 2007


KeyOn Communications Inc.
4067 Dean Martin Drive
Las Vegas, NV 89103


Attention: Jonathan Snyder, President and Chief Executive Officer


Dear Sir:


Reference is made to those discussions among KeyOn Communications, Inc., a
Nevada corporation (“KeyOn”) and [_______________], a Delaware corporation (the
“Company”), relating to a proposed business combination between KeyOn and the
Company and a related private placement financing (the “Transactions”).  In
connection with the Transactions, the Company and KeyOn contemplate entering
into a proposed Merger Agreement (the “Merger Agreement”) pursuant to which
KeyOn stockholders shall receive common stock, par value $0.001 per share, of
the Company (the “Common Stock”) in consideration for shares of KeyOn held by
them at the effective time of the merger. In consideration of the Company and
KeyOn entering into the Transactions, the undersigned hereby agrees as follows:


1. The undersigned hereby covenants and agrees, except as provided herein, not
to (1) offer, sell, contract to sell, grant any option to purchase, hypothecate,
pledge, or otherwise dispose of or (2) transfer title to (a “Prohibited Sale”)
any of the shares (the “Acquired Shares”) of Common Stock acquired by the
undersigned pursuant to or in connection with the Merger Agreement, during the
period commencing on the “Closing Date” (as that term will be defined in the
Merger Agreement) and ending on the 12-month anniversary of the Closing Date
(the “Lockup Period”), without the prior written consent of the Company.
Notwithstanding the foregoing, the undersigned shall be permitted from time to
time during the Lockup Period, without the prior written consent of the Company,
as applicable, (i) to engage in transactions in connection with the
undersigned’s participation in the Company’s stock option plans, (ii) to
transfer all or any part of the Acquired Shares to any family member, for estate
planning purposes, or to an affiliate thereof (as such term is defined in Rule
405 under the Securities Exchange Act of 1934, as amended), provided that such
transferee agrees in writing with the Company to be bound hereby, (iii) to
participate in a registered direct offering by the Company in which the
undersigned participates as a selling stockholder or (iv) to participate in any
transaction in which holders of the Common Stock of the Company participate or
have the opportunity to participate pro rata, including, without limitation, an
underwritten offering of Common Stock, a merger, consolidation or binding share
exchange involving the Company, a disposition of the Common Stock in connection
with the exercise of any rights, warrants or other securities distributed to the
Company’s stockholders, or a tender or exchange offer for the Common Stock, and
no transaction contemplated by the foregoing clauses (i), (ii) or (iii) shall be
deemed a Prohibited Sale for purposes of this Letter Agreement.


 
 

--------------------------------------------------------------------------------

 


3. This Letter Agreement shall be governed by and construed in accordance with
the laws of the Nevada.


4. This Letter Agreement will become a binding agreement among the undersigned
as of the Closing Date. In the event that no closing occurs under the Merger
Agreement, this letter agreement shall be null and void. This Letter Agreement
(and the agreements reflected herein) may be terminated by the mutual agreement
of the Company and the undersigned, and if not sooner terminated, will terminate
upon the expiration date of the Lockup Period. This Letter Agreement may be duly
executed by facsimile and in any number of counterparts, each of which shall be
deemed an original, and all of which together shall be deemed to constitute one
and the same instrument. Signature pages from separate identical counterparts
may be combined with the same effect as if the parties signing such signature
page had signed the same counterpart. This Letter Agreement may be modified or
waived only by a separate writing signed by each of the parties hereto expressly
so modifying or waiving such agreement.




            Very truly yours,


 
                                          _____________________________ 
            Print Name:




Address: ____________________________________
Number of shares of Common Stock owned: __________
Certificate Numbers: ____________________________




Accepted and Agreed to:


[PUBCO]




By:_____________________________
     
 
2

--------------------------------------------------------------------------------

 
 